Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/31/2022 has been entered.

Allowable Subject Matter
Claims 1, 2 and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Abe et al., teach the claim limitations except, “a first screen plate comprising a horizontal plate and a vertical plate; a first end of the baffle plate is disposed at a distance from the second side plate; a bottom end of the vertical plate is disposed on the first end of the baffle plate and is parallel to the second side plate; the horizontal plate is connected to a top end of the vertical plate and the second side plate and is parallel to the baffle plate; a second space is formed between the second side plate and the first wind screen for air circulation, and a bottom of the second space is open and communicates with the first space; the first wind screen comprises a transverse groove facing the plurality of transversely distributed air inlet; and when in use, air from outside of the box body enters the second space through the plurality of transversely distributed air inlets, and a first portion of the air passes through the transverse groove and a second portion of the air flows into the first space.”
More specifically, it would not have been obvious as of the effective filing dated of the claimed invention to have a battery box with the specific structure to have uniform cooling in order to improve the performance and the cycle life.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINGWEN R ZENG/Examiner, Art Unit 1723